Citation Nr: 1822074	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for internal hemorrhoids.

2.  Entitlement to a compensable rating for allergic rhinitis (also claimed as sinusitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1975 to January 1979 and from July 1988 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2012 and August 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  He appeared for a Travel Board hearing in January 2018, at which time he provided a waiver of RO review of new evidence. 

The issue of entitlement to a compensable rating for internal hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the initial grant of service connection, the Veteran's allergic rhinitis has not manifested in complete obstruction of one side of the nose, greater than 50 percent obstruction of both nasal passages, or polyps.


CONCLUSION OF LAW

The criteria for a compensable initial rating for allergic rhinitis are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.31, 4.97, Diagnostic Code 6522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran contends that a compensable initial rating is warranted for allergic rhinitis.  Service connection for allergic rhinitis was granted by the RO in an August 2017 rating decision, following an appeal of the initial service connection denial, and a noncompensable rating was assigned, effective December 17, 2013, under 38 C.F.R. § 4.97, Diagnostic Code 6522.

Under Diagnostic Code 6522, allergic or vasomotor rhinitis warrants a 10 percent rating where there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6522.  A maximum 30 percent rating is for application when there are polyps.  

An October 2013 letter from Dr. D.J.F. showed the Veteran had 50 percent obstruction of both passages when seen in March 2013, and in April 2013, underwent surgery for a turbinate reduction and a septoplasty.  A December 3, 2013 letter from Dr. R.R. states the Veteran had a "history" of allergic rhinitis with 50 percent nasal obstruction of both passages.  The Veteran's claim for service connection for this disability was received on December 17, 2013.

In May 2014, the Veteran underwent a VA examination.  He reported a history of allergic rhinitis, which had progressively worsened since service.  The examiner found no evidence of allergic rhinitis, polyps, 50 percent obstruction of both passages, or complete obstruction of one passage.  In February 2017, the Veteran underwent another VA examination.  The examiner diagnosed the Veteran with rhinitis, but found no evidence of polyps, 50 percent obstruction of both passages, or complete obstruction of one passage.  During the January 2018 Board hearing, the Veteran's representative stated that the Veteran's April 2013 surgery rectified the Veteran's nasal blockage related to rhinitis, and contended that the Veteran was entitled to a compensable rating at the time of the claim in December 2013.

In this case, the Board does not contest the fact that the Veteran previously had nasal obstruction.  However, all of the evidence indicating such obstruction clearly predates his claim from December 17, 2013, which is also the date on which service connection for this disability was established.  It is further apparent that he underwent nasal surgery in April 2013, that there is no evidence suggesting current obstruction secondary to that surgery (bearing in mind that the December 2013 letter refers to a "history" of obstruction), and that the VA examination reports contemporaneous with this appeal have been entirely negative for both obstruction and polyps.  In summary, the evidence in conjunction with the appeal itself, as opposed to the broader history of the disability, has not shown any of the symptoms which would present a basis for a compensable evaluation under Diagnostic Code 6522.  Consequently, the claim must be denied.  38 C.F.R. § 4.31.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). During the Veteran's recent January 2018 Board hearing, he reported that he was currently working full-time when discussing the effects of his disabilities on his career options, and he has not asserted that his disabilities render him unemployable.  According, the Board finds that a total disability rating claim based upon individual unemployability is not part of the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  


ORDER

Entitlement to a compensable rating for allergic rhinitis is denied.


REMAND

The Board is unable to adjudicate the Veteran's increased rating claim for hemorrhoids without further development.  Private treatment notes from Dr. R.B.J. note grade II internal hemorrhoids in November 2011, August 2014, October 2014, November 2015, and January 2016.  In December 2017, Dr. R.B.J. noted the Veteran had a history of large grade II symptomatic hemorrhoids.  Prior to adjudicating the current level of disability manifested by the Veteran's internal hemorrhoid condition, the Board needs a VA examination and opinion which addresses the Veteran's private treatment records, explaining the differences between grades of hemorrhoids and specifically explaining the symptoms of a grade II hemorrhoid.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, and afford the Veteran the opportunity to submit or identify any additional relevant treatment records.  Obtain any identified records with the use of the Veteran's authorization as necessary.  If such records are unavailable, the file must be clearly documented to the effect that the Veteran was notified in accordance with 38 C.F.R. § 3.159(e).

2.  After updated records have been obtained, schedule the Veteran for a VA rectal examination to determine the nature and severity of the Veteran's hemorrhoids.  The claims file must be reviewed in conjunction with this examination.  In particular, the examiner should document the current symptomatology described by the Veteran and the severity, frequency, and duration of such symptoms.  The examiner should also explain and differentiate grade I and grade II hemorrhoids, and provide an opinion as to if and when the Veteran's symptoms manifested in large internal hemorrhoids in reference to the private treatment notes from December 2017.  The examiner's attention is directed to the private treatment notes and the Veteran's January 2018 Board hearing.  All tests and studies deemed necessary to determine the severity of internal hemorrhoids should be performed, and all opinions supported by a rationale.  

3.  Then, after undertaking any additional development deemed necessary, readjudicate the claim considering all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


